Citation Nr: 1416253	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.   

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for bilateral tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In this decision, the Board is adjudicating the claim for service connection for left ear hearing loss.  The issue of service connection for right ear hearing loss is addressed in the REMAND portion of the decision and is REMANDED to the Agent of Original Jurisdiction (AOJ).  


FINDING OF FACT

The evidence is at least in equipoise as to whether left ear hearing loss is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition of the claim for service connection for left ear hearing loss, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the January 2013 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2), is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection for Left Ear Hearing Loss

The Veteran asserts that he has current bilateral hearing loss related to in-service noise exposure

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss is considered an organic disease of the nervous system and considered a chronic disease as listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic diseases are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease such as sensorineural hearing loss, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran asserts that his hearing loss is related to noise exposure during service.  The DD Form 214 reflects a that the Veteran's military occupation was light weapons infantryman.  At the Board hearing, the Veteran testified that his noise exposures during service included exploding ordnances as a combat demolition specialist, flying air missions and serving in an artillery battery.  The Board finds that the Veteran's testimony of noise exposure in service is competent and credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds in-service acoustic trauma.  

The Veteran testified that he had hearing loss symptoms in service.  He testified that he initially noticed hearing loss when he returned from Vietnam and was stationed in Colorado.  

The Veteran is competent to describe symptoms of hearing loss.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  In adjudicating a claim, the Board must assess the competence and credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's testimony regarding hearing loss since service is consistent with other evidence of record, including a private audiology report dated in February 2011, which noted the Veteran's complaint of decreased hearing since Vietnam.  The Board finds the Veteran's testimony as to the onset of his hearing loss competent and credible evidence that he experienced hearing loss in service.  The Veteran's report of a continuity of symptomatology since service suggests a link between his current hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

The Veteran had a VA examination in September 2011.  The examination report shows hearing loss in the left ear as defined by § 3.385.  The VA examiner opined that the Veteran's hearing loss is less likely than not caused by, or a result of, an event in military service.  The examiner's reasoned that the enlistment and separation examinations document normal hearing in service.  The VA examiner also opined that the Veteran's current configuration is not consistent with a noise induced hearing loss.  

Although the September 2011 VA examiner provided a negative nexus opinion, the VA examiner did not address the lay history of the Veteran's hearing loss disability, including his statements regarding hearing loss symptoms since his return from Vietnam.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).  The examination is of limited probative value because the examiner did not address the Veteran's reported history of hearing loss symptoms.  

Based on the foregoing, there is evidence of acoustic trauma in service, continuity of hearing loss symptomatology since service and a current left ear hearing loss disability.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102


ORDER

Service connection for left ear hearing loss is granted.  


REMAND

The September 2011 VA examination reflects that the audiometric thresholds for the right ear did not meet the criteria for hearing loss disability as defined by 
§ 3.385.  The examination report included audiometric thresholds for the right ear but did not include Maryland CNC speech recognition test scores.  The VA examiner indicated that the use of speech discrimination scores was not appropriate for the Veteran.  

Under § 3.385, speech discrimination scores are necessary in order to determine whether the Veteran has a current right ear hearing loss disability.  Thus, the September 2011 examination is inadequate to determine whether a current right ear hearing loss disability is present.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances, a new VA audiological examination is necessary.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiometric examination.  The claims file should be provided for the examiner's review, and the examination report should indicate that the claims file was reviewed.  Any studies and tests deemed necessary by the examiner should be performed, to specifically include the Maryland CNC test and a puretone audiometry test.  

2.  Following the completion of audiometric testing, the VA examiner should provide an opinion as to whether a current right ear hearing loss disability is at least as likely as not (50 percent or greater likelihood) related to service, including acoustic trauma in service.  The VA examiner should provide a detailed rationale for the opinion.  In providing the opinion, the examiner should consider the Veteran's statements regarding the history of his hearing loss disability.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  After the requested actions are completed, the opinion should be reviewed to ensure complete compliance with the directives of this remand.

4.  Thereafter, the claim for service connection for right ear hearing loss should be readjudicated.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow them an opportunity to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


